DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 8 and 17.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo US Patent 9640274 (hereinafter Kondo).
	
Regarding independent claim 1, Kondo teaches a memory device (figure 1) comprising: 
a memory cell array (BLK0-BLKi in figure 1) comprising a plurality of memory cells (MC1-MCn in figure 1); 
a voltage generator (6 in figure 1, para16, “…a voltage generation circuit 6…”) configured to generate voltages used for a program operation and a verify operation for the memory cells; and 
a control logic (5 in figure 1, para(24), “… controller 5 performs various control operations on the memory cell array 1. The controller 5 receives, from, for example, an external host or memory controller (MH), external control signals, such as a write enable signal WEn, a read enable signal REn, an address latch enable signal ALE, and a command latch enable signal CLE. In response to the external control signals, the controller 5 controls the row decoder (word line driver) 3 and the sense amplifier 2 to perform a write operation, a read operation, an erasure operation, and other operations…”) configured to perform a plurality of program loops (Tloop1 and Tloop3 in figure 10) while writing data to the memory cell array, such that first to N-th program loops (Tloop1 in figure 10 show at least 4 loops, each loop include verify read for level A, thus N equal to 4 in figure 10) comprising a program operation (program operation within Tloop1 in figure 10) and a verify operation (verify operation within Tloop1 in figure 10) are performed and at least two program loops (Tloop3 in figure 10 show at least 3 loops, each loop does not have verify read) are performed in which the verify operation is skipped when a pass/fail determination of the program operation of the N- th program loop indicates a pass (para(103), “…when the number of selected memory cells MCs that have not reached the level A has become a predetermined value or less (for example, 0.1% or less of the total number of selected memory cells MCs), the controller 5 can perform the no-verify loop…”), wherein N is an integer equal to or greater than 1.  

Regarding claim 7, Kondo teaches the memory device of claim 1, further comprising a page buffer (2 in figure 1, para(21), “… sense amplifier 2 detects data stored in a selected memory cell MC connected to the selected word line WL and the selected bit line BL in the verify read operation and the read operation. The sense amplifier 2 further includes a data latch circuit (not illustrated), and is thus capable of temporarily holding data detected by the sense amplifier SA…”) connected to the memory cell array through a plurality of bit lines (BL0 -BLj in figure 1), wherein the page buffer receives data read from the memory cell array through the bit lines in relation to the verify operation in the first to N-th program loops, and, in the at least two program loops, an operation for providing data to the page buffer through the bit lines is skipped.  

Regarding independent claim 17, Kondo teaches a method of operating a memory device (figure 1), the method comprising: performing first to N-th program loops (Tloop1 in figure 10 show at least 4 loops, each loop include verify read for level A, thus N equal to 4 in figure 10) each comprising a program operation (program operation within Tloop1 in figure 10) and a verify operation (verify operation within Tloop1 in figure 10) for memory cells of the memory device, wherein N is an integer equal to or greater than 2; 
determining whether the program operation is a pass or a fail based on a programming result in the N-th program loop (para(103), “…when the number of selected memory cells MCs that have not reached the level A has become a predetermined value or less (for example, 0.1% or less of the total number of selected memory cells MCs), the controller 5 can perform the no-verify loop…”); and, 
when it is determined that the program operation is a pass, performing (N+1)-th to (N+A)-th program loops (Tloop3 in figure 10 show at least 3 loops, each loop does not have verify read, A in this case equal to 3) that do not comprise a verify operation for the memory cells, where A is an integer equal to or greater than 2, wherein, in each of the (N+1)-th to (N+A)-th program loops, at least one of a (Tloop3 in figure 10, figure 5 teaches normal ISPP method can be used, para(100) teaches QPW method can be used for programming, therefore, Tloop3 can adopt either normal program or QPW method) normal program operation using a normal program voltage (figure 5 teaches a normal ISPP program method) and a forcing program operation using a forcing program voltage is performed (para(100), “…the present embodiment can employ a Quick Pass Write (QPW) method. In the QPW method, when the threshold voltage of a selected memory cell exceeds a verify low level, in a next writing loop, the voltage of a bit line corresponding to the selected memory cell is raised as much as ΔVch (ΔVch being, for example, 0 to 2×ΔVpgm)…”)  

Regarding claim 18, Kondo teaches the method of claim 17, wherein the memory cells correspond to multilevel cells (figure 4 teaches 3 bit cells threshold distribution), each of the program loops comprises a program operation for programming to a plurality of threshold voltage states (Tloop1 in figure 10 show at least 4 loops, each loop include verify read for level A, thus N equal to 4 in figure 10), and, in each of the (N+1)-th to (N+A)-th program loops, a verify operation related to at least one of the threshold voltage states is skipped (Tloop3 in figure 10 show at least 3 loops, each loop does not have verify read, A in this case equal to 3).  

Regarding claim 19, Kondo teaches the method of claim 17, wherein, by the verify operation in the N-th program loop (figure 11 teaches a program method where only levels A and D have verify read), first memory cells having threshold voltage levels lower than a first threshold voltage (cells have threshold less than A in figure 11) and second memory cells having threshold voltage levels greater than the first threshold voltage and less than a second threshold voltage (cells have threshold more than A but less than D in figure 11) are determined.  

Allowable Subject Matter
Claims 8-16 are allowed. 
Claims 2-6, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Fort (US 20110019511 Al).
Fort discloses an optical data memory, said memory comprising at least one layer of supporting material, said supporting material including molecules having, in a local zone, a collective state of molecules from at least one first collective state of molecules, and a second collective state of molecules. The invention is characterized in that only molecules having the first collective state of molecules in said local zone are capable of generating a second-harmonic signal when they are excited in said local zone by a reading electromagnetic radiation.
Regarding claim 2 (and the respective dependent claims 3-6), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the at least two program loops comprise: an (N +1)-th program loop comprising a normal program operation on first memory cells among the memory cells, using a normal program voltage and a forcing program operation on second memory cells among the memory cells, using a forcing program voltage; and an (N+2)-th program loop comprising a forcing program operation on the first memory cells using the forcing program voltage.  
Regarding independent claim 8 (and the respective dependent claims 9-16), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: when it is determined that the program operation is pass, performing a (N+1)-th program loop comprising a normal program operation using a normal program voltage for first memory cells among the memory cells, and a forcing program operation using a forcing program voltage for second memory cells among the memory cells; and performing an (N+2)-th program loop comprising a forcing program operation using the forcing program voltage for the first memory cells.
Regarding claim 20, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: wherein the (N+1)-th to (N+A)-th program loops comprise: a program loop for performing the normal program operation on the first memory cells and the forcing program operation on the second memory cells; and a program loop for performing the forcing program operation on the first memory cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tseng PG PUB 20170125117 teaches Smart Skip Verify Mode For Programming A Memory Device.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824